PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ERAKER et al.
Application No. 16/130,555
Filed: 13 Sep 2018
For: IMAGE-BASED RENDERING OF REAL SPACES

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed October 25, 2021, requesting issuance of a duplicate Letters Patent and concurrently filed a petition under 1.182 for expedited consideration.

The petition for expedited consideration under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 1.182 for issuance of a duplicate Letters Patent is GRANTED.

The Office of Data Management is directed to issue a duplicate Letters Patent.

Telephone inquiries concerning this decision may be directed to Kimberly Inabinet at (571) 272-4618.  Inquiries regarding the issuance of a duplicate Letters Patent may be directed to the Office of Data Management at (571-272-4200).

A copy of this decision is being forwarded to the Publishing Division for issuance of duplicate Letters Patent.



 /KIMBERLY A INABINET/ Paralegal Specialist, OPET                                                                                                                                                                                                       


cc:   Rochaun Hardwick (Fax -  571-270-9958)